ACCEPTED
                                                                                         14-14-00472-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    3/27/2015 7:26:08 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                        No. 14-14-00472-CR
                                In the
                          Court of Appeals                   FILED IN
                                                      14th COURT OF APPEALS
                               For the                   HOUSTON, TEXAS
                     Fourteenth District of Texas     3/27/2015 7:26:08 AM
                             At Houston               CHRISTOPHER A. PRINE
                                                    Clerk

                            No. 1322772
                 In the 263rd Judicial District Court
                      Of Harris County, Texas
                      
          CHRISTOPHER ANDREW JACKSON, Appellant
                                  V.
                     THE STATE OF TEXAS
                              Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with Murder(CR-39). After a trial, the jury
         found appellant guilty of the offense as charged and assessed punishment
         at 45 years in the Institutional Division of the Texas Department of
         Criminal Justice (CR-318). The appellant subsequently filed notice of
         appeal, and the trial court certified that he had the right to appeal (CR –
         321, 324).

      2. The State’s brief is due March 27, 2015. The State hereby requests an

         extension for the filing of the State’s brief until April 27, 2015.
3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

The State has been working on and has filed the following briefs in the last
thirty days.


      Hollins v. State
      1-14-00744-CR
      State’s Brief filed March 4, 2015

      Campbell v. State
      1-14-00807-CR
      State’s Brief filed March 11, 2015

      Ex Parte McGuire
      14-14-01010-CR
      State’s Brief filed March 16, 2015

      Le v. State
      14-14-00043-CR
      State’s Brief filed March 24, 2015


Furthermore, the undersigned attorney has been assigned the following
briefs in addition to the brief in this cause number.

      Efran Lopez
      14-14-00758-CR
      State’s Brief due April 9, 2015

      Dorsey v State
      1-14-00685-CR
      State’s Brief due April 14, 2015
Allen v State
      14-14-00842-CR
      State’s Brief due April 8, 2015
4. This is the State’s first request for an extension of time to file its brief.
      WHEREFORE, the State prays that this Court will grant the requested

      extension.

                                                 Respectfully submitted,

                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Stelter_Kimberly@dao.hctx.net
                                                 TBC No. 19141400

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Jerome Godinich, Jr.
Attorney at Law
929 Preston, Suite 200
The Kiam Building
Houston, Texas 77002



                                                 /s/ Kimberly Stelter
                                                 KIMBERLY STELTER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826

Date: March 27, 2015